Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is inconsistent with the opinion offered by the international search authority that the Rohee reference does not have all of the features recited in claim 1, and that the claims do not specify a worm drive as a special technical feature.  This is not found persuasive as the restriction in no way indicated that the Rohee reference disclosed all of the limitations of claim 1. There is no requirement for the reference used to demonstrate that a special technical feature is known in the art also anticipate the claims. Additionally, the opinion of the international search authority does not dictate how prior art is interpreted in the national stage. Lastly, species restriction practice requires the examiner to indicate where the distinct species are disclosed in the figures filed with the application. The figures clearly show gearing mechanisms that have the common special technical feature of worm drives, which is known in the art as shown by Rohee. The fact that worm gears are not recited in the claims does not speak to the validity of the restriction, and only indicates the claims are sufficiently broad to include other gearing mechanisms.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karthaus (USPN 9,499,071).
Karthaus discloses a deceleration device (see Figs. 4-6), comprising: a driven gear (92) configured to rotate about a rotational axis (see Fig. 4) by driving power of a drive mechanism (90); a deceleration unit (see Fig. 4) comprising a plurality of gears including a first gear (94) and a second gear (48), the first gear that rotates by the driven gear, the second gear that rotates about the rotational axis (considered to rotate about the rotational axis, as the rotational axis is located within the circumference of the rotating gear), the deceleration unit configured to rotate the second gear at a reduced speed (see .

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658